Motions of Diederich, Kisslings and The National City Bank of New York for leave to appeal to the Court of Appeals granted. [See 251 App. Div. 669.] The following questions are certified: 1. In this condemnation proceeding, is the mortgagee entitled to a direct award based on the unincumbered fee value of the land taken, without considering the value of the part of the mortgaged premises not taken? 2. Should the award to the mortgagee be limited to the amount by which his security has been impaired by the taking? Present — Hagarty; Davis, Adel and Taylor, JJ.; Carswell, J., not voting.